DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/04/2019, 07/10/2020 is/are being considered by the examiner.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
The office notes that while the majority of the claims are provided the benefit of priority to 04/05/2017. Due to addition of Fig7 and the addition of corresponding discussion P16L3-28, claims 8 and 16 are not provided an earlier priority date, and thus those claims have an effective filing date of 10/04/2019 based upon the instant filing of the instant application in which the instant subject matter was first introduced.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Implied phrase: “Embodiments herein describe …”


Drawings
The drawings are objected to because
Insufficient reproduction characteristics due to insufficient line stroke definition, see Rule 11.13 (a), (c)
Fig 1-6
Fig5
Amend legend to show the reference characters, as opposed to the instant 1/2, to improve clarity 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	No invocation of 35 U.S.C. 112(f) is noted in this Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7, 9, 14-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7
L3-4, limitation “generate the load value using a blade element moment (BEM) model, wherein the pitch of the blade, a rotor speed, and a wind speed are inputs to the BEM model” fails to comply with the written description requirement as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation, as the specification fails to disclose how applicant
Claim 9
L5-7, limitation “the controller is configured to control thrust on the blade by determining a weighted average of the current wind speed, the estimated turbulence, and the estimated air density.” fails to comply with the written description requirement as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation, as the specification fails to disclose how applicant’s controller determines a weighted average of the current wind speed, the estimated turbulence, and the estimated air density or how applicant’s controller uses such a variable to control thrust of the blade; as P14L27-P15L2 suggests the generic idea of “may provide a weight” and “outputs may be weighted more heavily than other outputs” while lacking any disclosure of applicant’s application of a weighted average of the cited variables, and this is not sufficient written description for the claim computer implemented claim limitations.
Claim 14
L3-4, limitation “generating the load value using a blade element moment (BEM) model, wherein the pitch of the blade, a rotor speed, and a wind speed are inputs to the BEM model.” fails to comply with the written description requirement as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation, as the specification fails to disclose how applicant
Claim 15
L5-7, limitation “controlling thrust on the blade by determining a weighted average of the current wind speed, the estimated turbulence, and the estimated air density.” fails to comply with the written description requirement as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation, as the specification fails to disclose how applicant’s controller determines a weighted average of the current wind speed, the estimated turbulence, and the estimated air density or how applicant’s controller uses such a variable to control thrust of the blade; as P14L27-P15L2 suggests the generic idea of “may provide a weight” and “outputs may be weighted more heavily than other outputs” while lacking any disclosure of applicant’s application of a weighted average of the cited variables, and this is not sufficient written description for the claim computer implemented claim limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L7, limitation “the transfer function” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the cited limitation lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited 
Claim 3
L5, limitation “the estimated air density” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is the same structure or a new structure as compared to Claim 1 L7-8
Claim 4
L2-3, limitation “the mean of the plurality of load values” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Note: claim 4 does not depend on claim 3
Claim 10
L5, limitation “the transfer function” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the cited limitation lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference, see MPEP 2173.05(e), and dependent claims use a different recitation of “the predefined transfer function” to antecedently depend from L6-7
Claim 11
L4-5, limitation “the estimated air density” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is the same structure or a new structure as compared to Claim 10 L5
Claim 14
L4, limitation “the pitch of the blade” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and 
Claim 18
L4-5, limitation “the estimated air density” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is the same structure or a new structure as compared to Claim 17 L8-9
Claim 19
L2-3, limitation “the mean of the plurality of load values” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Note: claim 19 does not depend on claim 18
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10-11, 13-14, 16 rejected under 35 U.S.C. 101 because in Claim 10 the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an algorithm for determining an system operational variable. This judicial exception is not integrated into a practical application because no actual structure is required in claim 10, as the entire method may be completed with solely a human with the load value provided numerically and with a copy of the predefined transfer function. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method is effectively an exam question for one of ordinary skill in the art.

	The office notes that claim 12 requires actually adjusting a blade pitch, and thus claim 12 provides integration into a practical application.
	The office notes that claim 15 requires actually controlling thrust on a blade, and thus claim 15 provides integration into a practical application.

	NOTE: The office would like to explicitly note that it is due to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance that claims 1 and 17 are not rejected under 35 USC 101, and the office would like to note that in the theoretical removal of 2019 Revised Patent Subject Matter Eligibility Guidance that claims 4 and 19 would prevent any possible 35 USC 101 issues under past required guidance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 10, 13-14, 16-17, 20, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Hiremath (US 9,920,742).
Claim 1
Hiremath discloses:
“A wind turbine (best seen Fig1) comprising: 
a rotor (rotor 18); 
a blade coupled to the rotor (best seen Fig1, blade 22); and 
a controller (controller 26, C5L3-20) configured to: 
receive a load value representing a load on the blade (Fig2; C6L2-9, C7L12-20, discloses sensors 48/50/52 as strain gauges to measure rotor loading of torque, bending moments, or similar); and 
estimate air density at the wind turbine using a predefined transfer function, wherein the transfer function converts the load value into the estimated air density (Fig2; C2L15-18, C3L10-35, C6L2-9, C6L58-C7L21, discloses controller 26 estimating environmental conditions including air density using sensors 48/50/52 as strain gauges to measure rotor loading of torque, bending moments, or similar where the determining is performed via the application of equations and look-up-tables).”
Claim 5
Hiremath: “The wind turbine of claim 1, further comprising: a strain gauge disposed on the blade, the strain gauge configured to measure the load value (Fig2, sensor 48 on blade 22; C6L2-7, C12-20, sensor is strain gauge that measures rotor loading of torque, bending moments, or similar).”
Claim 6
Hiremath: “The wind turbine of claim 1, wherein the load value is a blade flap load of the blade (rotor loading and bending moment as discussed in claim 1 is within the metes and bounds of “blade flap load” as the flapping of the blade produces rotor loading and bending moments).”
Claim 7
Hiremath: “The wind turbine of claim 1, wherein the controller is configured to: generate the load value using a blade element moment (BEM) model, wherein the pitch of the blade, a rotor speed, and a wind speed are inputs to the BEM model (C2L24-33C7L6-21, .”
Claim 8
Hiremath: “The wind turbine of claim 1, wherein the controller is further configured to adjust a cut-in value or cut-out value based on the estimated air density (Fig4, C7L28-37).”
Claim 10
Hiremath: 
“A method of operating a wind turbine, the method comprising: 
receiving a load value representing a load on a blade (Fig2; C6L2-9, C7L12-20, discloses sensors 48/50/52 as strain gauges to measure rotor loading of torque, bending moments, or similar), wherein the blade is coupled to a rotor of the wind turbine (Fig1/2, blade 22, rotor 18); and 
estimating air density at the wind turbine using a predefined transfer function, wherein the transfer function converts the load value into the estimated air density (Fig2; C2L15-18, C3L10-35, C6L2-9, C6L58-C7L21, discloses controller 26 estimating environmental conditions including air density using sensors 48/50/52 as strain gauges to measure rotor loading of torque, bending moments, or similar where the determining is performed via the application of equations and look-up-tables).”
Claim 13
Hiremath: “The method of claim 10, further comprising: measuring the load value using a strain gauge disposed on the blade (Fig2, sensor 48 on blade 22; C6L2-7, C12-20, sensor is strain gauge that measures rotor loading of torque, bending moments, or similar).”
Claim 14
Hiremath: “The method of claim 10, further comprising: generating the load value using a blade element moment (BEM) model, wherein the pitch of the blade, a rotor speed, and a wind speed are inputs to the BEM model (C2L24-33C7L6-21, pitch angle, rotor speed, and wind speed are inputs to controller 26 when determining rotor loading).”
Claim 16
Hiremath: “The method of claim 10, further comprising adjusting a cut-in value or a cut-out value based on the estimated air density (Fig4, C7L28-37).”
Claim 17
Hiremath: 
“A controller (controller 26, C5L2-20) for a wind turbine, comprising: 
a processor (processor 58); and 
a memory (memory devices 60) configured to store a program, which when executed by the processor performs an operation (C5L10-15), the operation comprising: 
receiving a load value representing a load on a blade (Fig2; C6L2-9, C7L12-20, discloses sensors 48/50/52 as strain gauges to measure rotor loading of torque, bending moments, or similar), wherein the blade is coupled to a rotor of the wind turbine (Fig1/2, blade 22, rotor 18); and 
estimating air density at the wind turbine using a predefined transfer function, wherein the transfer function converts the load value into the estimated air density (Fig2; C2L15-18, C3L10-35, C6L2-9, C6L58-C7L21, discloses controller 26 estimating environmental conditions including air density using sensors 48/50/52 as strain gauges to measure rotor loading of torque, bending moments, or similar where the determining is performed via the application of equations and look-up-tables).”
Claim 20
Hiremath: “The controller of claim 17, further comprising: measuring the load value using a strain gauge disposed on the blade (Fig2, sensor 48 on blade 22; C6L2-7, C12-20, sensor is strain gauge that measures rotor loading of torque, bending moments, or similar).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2, 4, 19, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiremath, in view of Esbensen (US 2013/0101413).
Claim 2
Hiremath discloses the arrangement of claim 1.
Hiremath does not explicitly disclose using the pitch adjustment mechanism 32 (Fig2) in response to the controller 26 determinations, however Hiremath does disclose (step 510) operating the wind turbine “so as to increase energy production” (C9L13-14).
Esbensen teaches (Para4-6,9-10,19,46; Claim 7) that it is known in the art to adjust the pitch angle based upon air density, including an estimated air density and mean, and that adjusting the pitch angle provides advantages in the context of wind turbine efficiency.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Esbensen to adjust a pitch angle based upon air density, as such a determination is known in the art, and that adjusting the pitch angle provides advantages in the context of wind turbine efficiency to the arrangement of Hiremath, as Hiremath further invites such a modification due to the arrangement already possessing a blade pitch mechanism and a desire to operate in an efficient energy production manner.
Claim 4
The modified arrangement of Hiremath by the teachings of Esbensen, discloses: “The wind turbine of claim 2, wherein the controller is configured to adjust a blade pitch to change thrust on the blade using the mean of the plurality of load values (functional limitation. limitation is within the scope of the combination discussed in claim 2, Esbensen: Para10,19,46; Claim 7).”
The above noted limitation(s) are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 19
The modified arrangement of Hiremath by the teachings of Esbensen, discloses: “The controller of claim 17, further comprising: adjusting a blade pitch to change thrust on the blade using the mean of the plurality of load values (functional limitation. limitation is within the scope of the combination discussed in claim 2, Esbensen: Para10,19,46; Claim 7).”
The above noted limitation(s) are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.

Claim 3, 11, 18, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiremath in view of Risager (US 2014/0178197)
Claim 3
Hiremath discloses the arrangement of claim 1.
Hiremath does not explicitly state to find a mean of load values to determine the estimated air density, however Hiremath does disclose (C6L67-C7L2) that a variety of or similar”.
Risager teaches (Para21) that the mean blade load is a known in the art variable to use in wind turbine control systems.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Risager to determine a mean of the blade load values of Hiremath as Risager teaches that a mean blade load is a known in the art variable to use in wind turbine control systems and Hiremath invites such a modification due to the arrangement due to explicitly suggesting the application of “similar” input values for application within Hiremath.
Claim 11
The modified arrangement of Hiremath by the teachings of Risager, discloses: “The method of claim 10, wherein the load value is one of a plurality of load values received at the controller (Hiremath: Abstract, system runs over a time period), wherein the method comprises: determining a mean of the plurality of load values (limitation is within the scope of discussion in claim 3, mean of the rotor loading of Hiremath is taken due to the teachings of Risager; Hiremath: Fig2; C6L2-9, C7L12-20, discloses sensors 48/50/52 as strain gauges to measure rotor loading of torque, bending moments, or similar), wherein the predefined transfer function converts the mean of the plurality of load values into the estimated air density (Hiremath: Fig2; C2L15-18, C3L10-35, C6L2-9, C6L58-C7L21, discloses controller 26 estimating environmental conditions including air density using sensors 48/50/52 as strain gauges to measure rotor loading of torque, bending moments, or similar where the determining is performed via the application of equations and look-up-tables).”
Claim 18
The modified arrangement of Hiremath by the teachings of Risager, discloses: “The controller of claim 17, wherein the load value is one of a plurality of load values received at the controller (Hiremath: Abstract, system runs over a time period), wherein the method comprises: determining a mean of the plurality of load values (limitation is within the scope of discussion in claim 3, mean of the rotor loading of Hiremath is taken due to the teachings of Risager; Hiremath: Fig2; C6L2-9, C7L12-20, discloses sensors 48/50/52 as strain gauges to measure rotor loading of torque, bending moments, or similar), wherein the predefined transfer function converts the mean of the plurality of load values into the estimated air density (Hiremath: Fig2; C2L15-18, C3L10-35, C6L2-9, C6L58-C7L21, discloses controller 26 estimating environmental conditions including air density using sensors 48/50/52 as strain gauges to measure rotor loading of torque, bending moments, or similar where the determining is performed via the application of equations and look-up-tables).”

Claim 12 as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiremath in view of Risager, and in further view of Esbensen.
Claim 12
The modified arrangement of Hiremath by the teachings of Risager discloses the arrangement of claim 11.
Hiremath does not explicitly disclose using the pitch adjustment mechanism 32 (Fig2) in response to the controller 26 determinations, however Hiremath does disclose (step 510) operating the wind turbine “so as to increase energy production” (C9L13-14).
Esbensen teaches (Para4-6,9-10,19,46; Claim 7) that it is known in the art to adjust the pitch angle based upon air density, including an estimated air density and mean, and that adjusting the pitch angle provides advantages in the context of wind turbine efficiency.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Esbensen to adjust a pitch angle based upon air density, as such a determination is known in the art, and that adjusting the pitch angle provides advantages in the context of wind turbine efficiency to the modified arrangement of Hiremath by the teachings of Risager, as Hiremath further .


Allowable Subject Matter
Claim 9, 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein the controller is configured to control thrust on the blade by determining a weighted average of the current wind speed, the estimated turbulence, and the estimated air density.” in combination with the remaining limitations of the claim. Gerber (US 9,551,321) teaches that weighted averages of loading conditions is known in general in the art of wind turbine control, however Gerber does not provide a sufficient teaching to determine a weighted average of the current wind speed, the estimated turbulence, and the estimated air density and how to then control a thrust on the blade as a result of the particular weighted result.
Claim 15
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “controlling thrust on the blade by determining a weighted average of the current wind speed, the estimated turbulence, and the estimated air density.” in combination with the remaining limitations of the claim. Gerber (US 9,551,321) teaches that weighted averages of loading conditions is known in general in the art of wind turbine control, however Gerber does not provide a sufficient teaching to determine a weighted average of the current wind speed, the estimated turbulence, and the estimated air density and how to then control a thrust on the blade as a result of the particular weighted result.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,777,708 to Risager: patent version of Risager above.
US 9,551,321 to Gerber: see Allowable Subject Matter section above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747